DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-15 are currently pending and have been considered below.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pat. Pub. No.2013/0256249 to Burd (“Burd”) in view of U.S. Pat. Pub. No. 2018/0135212 to Johanson (“Johanson”), U.S. Pat. Pub. No. 2016/0361889 to Bartolome (“Bartolome”), and U.S. Pat No. 6,074,722 to Cuccias (“Cuccias”).
Regarding claim 1, Burd discloses a composite aircraft cabin monument construction (galley 10) (Figs. 1-8; para. [0023]), comprising: 
a lower modular rectangular cuboid (below work deck area (BWD) 12) (Fig. 1; paras. [0023], [0026], [0027], [0030]) comprising a lower left side panel (see Figs. 1, 2, 4; see annotated Fig. 1 infra) the lower left side panel constructed of a composite panel structure (Abstract; paras. [0002], [0006], [0008]-[0010], [0023], [0028], [0029], [0033], [0035], [0037]; Claim 1); 
the lower modular rectangular cuboid (below work deck area (BWD) 12) (Fig. 1; paras. [0023], [0026], [0027], [0030]) further comprising a lower right side panel (see Figs. 1, 2, 4; see annotated Fig. 1 infra), a lower back panel (lower portion of rear service wall 16) (see Figs. 1, 2, 7) and a lower top panel (see Fig. 4), each of the lower right side (see Figs. 1, 2, 4; see annotated Fig. 1 infra), back (lower portion of rear service wall 16) (see Figs. 1, 2, 7) and top panels (see Fig. 4) constructed of the composite panel structure (Abstract; paras. [0002], [0006], [0008]-[0010], [0023], [0028], [0029], [0033], [0035], [0037]; Claim 1); 
the lower modular rectangular cuboid (below work deck area (BWD) 12) (Fig. 1; paras. [0023], [0026], [0027], [0030]) further comprising a lower frame (e.g., extrusion 137) (see Fig. 4A) encircling one of the lower back panel and the lower top panel, the lower frame (e.g., extrusion 137) (see Fig. 4A) configured for joining each of the lower left (see Figs. 1, 2, 4; see annotated Fig. 1 infra) and lower right side panels (see Figs. 1, 2, 4; see annotated Fig. 1 infra) to one of the lower back and the lower top panels (see Fig. 4); 
an upper modular rectangular cuboid (above work deck area (AWD) 14) (Figs. 1-3; paras. [0023]-[0025], [0030], [0031]) comprising an upper left side panel (see Figs. 1, 2, 4; see annotated Fig. 1 infra), an upper right side panel (see Figs. 1-3; see annotated Fig. 1 infra), an upper base panel (see Figs. 1-3), an upper back panel (upper portion of rear service wall 16) (see Figs. 1, 2, 7), and an upper top panel (see Figs. 1-3), each panel of the upper modular rectangular cuboid constructed of the composite panel structure (Abstract; paras. [0002], [0006], [0008]-[0010], [0023], [0028], [0029], [0033], [0035], [0037]; Claim 1); 
the upper modular rectangular cuboid (above work deck area (AWD) 14) (Figs. 1-3; paras. [0023]-[0025], [0030], [0031]) including an upper frame (see Fig. 3) encircling one of the upper base panel and the upper back panel (see Figs. 1-3), the upper frame (see Fig. 3) configured for joining each of the upper left (see Figs. 1, 2, 4; see annotated Fig. 1 infra) and upper right side panels (see Figs. 1, 2, 4; see annotated Fig. 1 infra) to one of the upper back (upper portion of rear service wall 16) (see Figs. 1, 2, 7) and the upper base panels (see Figs. 1-3); 
the upper modular rectangular cuboid (above work deck area (AWD) 14) (Figs. 1-3; paras. [0023]-[0025], [0030], [0031]) configured to couple (see Figs. 1-4, 4A) with the lower modular rectangular cuboid (below work deck area (BWD) 12) (Fig. 1; paras. [0023], [0026], [0027], [0030]), the base of the upper modular rectangular cuboid (above work deck area (AWD) 14) (Figs. 1-3; paras. [0023]-[0025], [0030], [0031]) coupling (see Figs. 1-4, 4A) with the top of the lower modular rectangular cuboid (below work deck area (BWD) 12) (Fig. 1; paras. [0023], [0026], [0027], [0030]).
Burd does not expressly disclose or teach the composite panel structure constructed of at least two parallel carbon fiber spread tow fabric (STF) face sheets on each side of and surrounding an inner core sheet, wherein the at least two parallel carbon fiber STF face sheets comprising 1) an inner STF face sheet having a weave of individual tapes woven with a first tape at 0 degrees and a second tape at 90 degrees relative to a main ribbon direction of the inner core sheet molded with 2) an outer STF face sheet having a weave of individual tapes woven with a third tape at 45 degrees and a fourth tape at 135 degrees relative to the main ribbon direction of the inner core sheet; 
Johanson teaches a composite panel structure (Abstract; Figs. 3-6; paras. [0085]-[0094]) constructed of at least two parallel carbon fiber spread tow fabric (STF) face sheets (para. [0005], [0028]), an inner STF face sheet having a weave of individual tapes woven with a first tape at 0 degrees and a second tape at 90 degrees relative to a main ribbon direction of the inner core sheet molded with an outer STF face sheet having a weave of individual tapes woven with a third tape and a fourth tape (Figs. 4-5; para. [0005], [0029], [0045], [0094]). Also, Bartolome teaches composite face sheets (prepreg layers 26, each including 312a and 312b, Fig. 4B) (Fig. 2; paras. [0044]-[0050]) on each side of and surrounding an inner core sheet (core 22) (Abstract; Figs. 2-4; paras. [0002]-[0004], [0006]-[0010], [0017], [0034]-[0036], [0039], [0050]-[0053]). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the composite monument disclosed in Burd with the composite structure taught in Bartolome surrounding an inner core sheet as taught in Johanson, in order to optimize its strength-to-weight ratio (see, e.g., Bartolome at para. [0039]; Johanson at para. [0005]). Also, it has been held to be within the general skill of a worker in the art to combine prior art elements according to known methods to yield predictable results is obvious.   KSR International Co. v Teleflex Inc., 550 U.S. 398, 416, 82 USPQ2d 1385, 1395-97 (2007). 
The combination of Burd, Johanson, and Bartolome does not explicitly teach the inner STF face sheet molded with 2) an outer STF face sheet, the outer STF face sheet having a weave of individual tapes woven with a third tape at 45 degrees and a fourth tape at 135 degrees relative to the main ribbon direction of the inner core sheet. 
Cuccias teaches an inner face sheet (42) having a weave of individual strands woven with a first strand at 0 degrees and a second tape at 90 degrees relative to a main ribbon direction (FIG. 3; Col. 4, lines 2-24) molded with (via 44; Col. 4, lines 19-24) an outer face sheet (46), the outer STF face sheet having a weave of individual strands woven with a third strand at 45 degrees and a fourth strand at 135 degrees relative to the main ribbon direction of the inner core sheet (FIG. 3; Col. 4, lines 2-24).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the construction of the Burd, Johanson, and Bartolome combination such that the outer face sheet has a weave of individual strands woven with a third strand at 45 degrees and a fourth strand at 135 degrees relative to the main ribbon direction, as taught by Cuccias, in order to bias the material and thus improve its strength, particularly for shear loads (see, e.g., Cuccias at Col. 4, lines 2-10; see also Johanson at ¶[0094]). 
 
[AltContent: arrow][AltContent: textbox (Upper right side panel)][AltContent: textbox (Upper left side panel)][AltContent: arrow][AltContent: arrow][AltContent: textbox (Lower right side panel)][AltContent: textbox (Lower left side panel)][AltContent: arrow]
    PNG
    media_image1.png
    616
    530
    media_image1.png
    Greyscale

Annotated Fig. 1 of Burd.
Regarding claim 2, the combination of Burd, Bartolome, Johanson, and Cuccias teaches each and every element of claim 1 as discussed above, and Johanson teaches wherein the at least two parallel carbon fiber STF face sheets further comprise a fabric of interwoven carbon fiber tape (Figs. 4A-4C; para. [0086], [0028]), the carbon fiber tape interwoven at one of: approximately 90 degrees (see Figs. 4a-4c; para. [0029], [0045]) and approximately 45 degrees (para. [0094]).
Regarding claim 3, the combination of Burd, Bartolome, Johanson, and Cuccias teaches each and every element of claim 2 as discussed above, and Johanson teaches wherein the carbon fiber tape (Figs. 4A-4C; para. [0086]) is further comprised of a plurality of flattened unidirectional carbon fibers aligned proximally parallel with each other (para. [0028], Figs. 4A-4C), the carbon fiber tape having a width of between approximately 0.5 inches to approximately 1.25 inches (para. [0041]) and a depth of approximately 0.0032 inches (para. [0040]).
Regarding claim 4, the combination of Burd, Bartolome, Johanson, and Cuccias teaches each and every element of claim 2 as discussed above, and Johanson teaches wherein the fabric of interwoven carbon fiber tape (Figs. 4A-4C; para. [0086]) is further treated with a sacrificial binder (paras. [0005], [0030]) functional to adhere each carbon fiber tape to another of the carbon fiber tape.
Regarding claim 5, the combination of Burd, Bartolome, Johanson, and Cuccias teaches each and every element of claim 2 as discussed above, and Johanson teaches wherein the carbon fiber tape (Figs. 4A-4C; para. [0086]) is interwoven at a specific angle to enable one of a desired tensile strength and a desired compression strength, each of the desired tensile and compression strength based on the application and product requirements for the composite structure  (para. [0094]). Thus, the combination of Burd, Bartolome, Johanson, and Cuccias teaches the desired tensile and compression strength is based on an aircraft cabin monument placement (see also, e.g., Burd at paras. [0009]-[0010], [0032], and Johanson at para. [0094]).
Regarding claim 6, the combination of Burd, Bartolome, Johanson, and Cuccias teaches each and every element of claim 2 as discussed above, and Johanson teaches wherein the fabric of interwoven carbon fiber tape is further configured in layers of the carbon fiber STF face sheets (Figs. 4A-4C; para. [0028], [0029], [0094], [0086]), a first layer having the carbon fiber tape interwoven at a first angle and a second layer having the carbon fiber tape interwoven at a second angle (FIGS. 4A-4C; para. [0029], [0094], [0086]). Cuccias teaches a first layer interwoven at a fist angle and a second layer interwoven at a second angle creating a multi-axial laminate with an elastic modulus defined by a plurality of axes (FIG. 3; Col. 4, lines 2-24).
Regarding claim 7, the combination of Burd, Bartolome, Johanson, and Cuccias teaches each and every element of claim 1 as discussed above, and Burd teaches wherein one of the lower top panel (see Fig. 4) and lower back panel (lower portion of rear service wall 16) (see Figs. 1, 2, 7) are configured with at least one pathway (see Figs. 4, 7; para. [0031]) configured for a transfer of one of a conditioned airflow and a return airflow (Figs. 1, 7; para. [0031]).
Regarding claim 8, the combination of Burd, Bartolome, Johanson, and Cuccias teaches each and every element of claim 1 as discussed above, and Burd teaches wherein the upper back panel (lower portion of rear service wall 16) (see Figs. 1, 2, 7) is further configured with at least one pathway configured for a transfer of one of a conditioned airflow and a return airflow (Fig. 7; para. [0031]).
Regarding claim 9, the combination of Burd, Bartolome, Johanson, and Cuccias teaches each and every element of claim 1 as discussed above, but it does not explicitly teach a composite panel structure wherein the composite panel structure maintains a width of approximately 0.394 inches and a weight of approximately 3.43 ounces per square foot.  Nevertheless, in cases like the present, where patentability is said to be based upon particular chosen dimensions or upon another variable recited within the claims, applicant must show that the chosen dimensions are critical.   See MPEP 2144.05(III)(A).  As such, the claimed dimensions appear to be an obvious matter of engineering design choice and thus, while being a difference, does not serve in any way to patentably distinguish the claimed invention from the applied prior art.  In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990); In re Kuhle, 526 F2d. 553, 555, 188 USPQ 7, 9 (CCPA 1975). It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the construction of the Burd, Bartolome, Johanson, and Cuccias combination such that the structure maintains a width of approximately 0.394 inches and a weight of approximately 3.43 ounces per square foot, in order to provide a cabin monument that is sufficiently strong and appropriately sized for the aircraft. 
Regarding claim 10, the combination of Burd, Bartolome, Johanson, and Cuccias teaches each and every element of claim 1 as discussed above, and Bartolome teaches a composite panel structure further configured with one of a fire resistant epoxy, a resin, and a phenolic (paras. [0002], [0039], [0040]). Thus, the combined teachings of Burd, Bartolome, Johanson, and Cuccias teaches the STF is further configured with one of a fire resistant epoxy, a resin, and a phenolic (Johanson at para. [0005]; Bartolome at paras. [0002], [0039], [0040]).
Regarding claim 11, the combination of Burd, Bartolome, Johanson, and Cuccias teaches each and every element of claim 1 as discussed above, and Bartolome teaches wherein inner core sheet further comprises one of a hexagonal cell honeycomb core (core 22) (Abstract; Figs. 2-4; paras. [0002]-[0004], [0006]-[0010], [0017], [0034]-[0036], [0039]), a honeycomb core (core 22) (Abstract; Figs. 2-4; paras. [0002]-[0004], [0006]-[0010], [0017], [0034]-[0036], [0039]), and a foam core.
Regarding claim 12, the combination of Burd, Bartolome, Johanson, and Cuccias teaches each and every element of claim 7 as discussed above, and Burd teaches wherein the upper back panel and the at least one pathway are molded as a single piece of the composite panel structure (paras. [0031], FIG. 7).  While the combination of Burd, Bartolome, Johanson, and Cuccias may not explicitly teach “wherein the upper frame, the upper back panel, and the at least one pathway are molded as a single piece of the composite panel construction,” this is a product-by-process limitation. “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." MPEP 2113, citing In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted). In this case, the composite cabin monument construction of claim 12 is the same as the composite cabin monument construction of the Burd, Bartolome, Johanson, and Cuccias combination. 
Regarding claim 13, the combination of Burd, Bartolome, Johanson, and Cuccias teaches each and every element of claim 1 as discussed above, and Bartolome teaches wherein the carbon fiber STF is further configured with a second composite (e.g., fiberglass, Kevlar™ or carbon reinforced fabric) (para. [0044]) to create the composite panel structure, the second composite having a desired property, the desired property based on at least one of a desired strength, a desired impact resistance, a desired corrosion resistance, and a desired weight (para. [0044]).
Regarding claim 14, the combination of Burd, Bartolome, Johanson, and Cuccias teaches each and every element of claim 6 as discussed above, and Cuccias teaches wherein the first angle is approximately 90 degrees to a core ribbon and the second angle is approximately 45 degrees to the core ribbon, and the axes include one of a longitudinal, a lateral, and a vertical axis of an aircraft (FIG. 3; Col. 4, lines 2-24).
Regarding claim 15, the combination of Burd, Bartolome, Johanson, and Cuccias teaches each and every element of claim 7 as discussed above, and Burd teaches wherein the lower frame is molded as a single piece of the composite panel structure (para. [0030]) and the lower back panel is molded of a single piece of the composite panel structure (para. [0031]). While the combination of Burd, Bartolome, Johanson, and Cuccias may not explicitly teach “wherein the lower frame and the lower back panel are molded as a single piece of the composite panel construction,” this is a product-by-process limitation. “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." MPEP 2113, citing In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted). In this case, the composite cabin monument construction of claim 15 is the same as the composite cabin monument construction of the Burd, Bartolome, Johanson, and Cuccias combination. 
Response to Arguments
Applicant's arguments filed March 16, 2022 have been fully considered but they are moot in light of the new grounds for rejection. 
Applicant’s arguments are directed to the claim limitations added to amended claim 1. In light of these amendments, however, claims 1-15 are now rejected under 35 U.S.C. 103 as being unpatentable over Burd in view of Bartolome, Johanson, and Cuccias. Particularly, Cuccias is now being relied upon since it teaches an inner face sheet (42) having a weave of individual strands woven with a first strand at 0 degrees and a second tape at 90 degrees relative to a main ribbon direction (FIG. 3; Col. 4, lines 2-24) molded with (via 44; Col. 4, lines 19-24) an outer face sheet (46), the outer STF face sheet having a weave of individual strands woven with a third strand at 45 degrees and a fourth strand at 135 degrees relative to the main ribbon direction of the inner core sheet (FIG. 3; Col. 4, lines 2-24). As discussed above, the combination of Burd, Bartolome, Johanson, and Cuccias teaches each and every element of claims 1-15.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARISA CONLON whose telephone number is (571)272-4387. The examiner can normally be reached Mon-Fri 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER POON can be reached on (571)272-6891. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARISA V CONLON/Examiner, Art Unit 3643                                                                                                                                                                                                        


/TIMOTHY D COLLINS/Supervisory Patent Examiner, Art Unit 3644